Title: To Benjamin Franklin from Benjamin Vaughan, 7 April 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, April 7, 1783.
I have received your several late favors by Mr Jonathan Williams & Mr. Penn, with many thanks.— I cut out such parts of your newspapers as I judged proper to have published here, & was about to send them to some printer, but young Mr H. Laurens coming at the moment, I put them into his hands, as his father was well enough acquainted with the printer’s most inclined to undertake the affair; & had expressed a wish to have the papers sent him after I had finished with them.
President Laurens goes over very well inclined to our new administration, (as I am told); which gives me pleasure on several accounts, particularly as it will facilitate business. Besides, I am glad to see Americans enough attached to us, to view with favorable eyes, even the bad or suspicious men among us. But I shall nevertheless trust to their good sense, to distinguish who have been the true friends to England & to them; & I hope that they will be no losers by our frequent revolutions here, as it has lately seemed to be a rule, that every administration must at least begin with some creditable measures. Ireland will probably suffer little by the present change, and England will at first only miss ecomony & enlargement of system.— I do not judge however that a ministry which is neither relished by the people, nor relished by the king, & the parts of which do not relish each other can be very permanent; & the probability therefore is, that in three months they will either less agree, or more agree.
I am pretty indifferent about men, while I see measures going on well.
I am fully apprized of all your general reasonings about the Royalists; but if you will do me the favor to refer to my letter to you, in the last summer, respecting those gentlemen, you will find that I made very little question about the active refugees; chiefly dwelling upon the hardships shewn to the absentees, neutral persons, & persons terrified into submission, or even that chose a wrong side on fair principles.— Having however heard much on the subject of retribution in this negotiation by the Amer Commissioners, I beg to be indulged in a word of apology for my own opinions, in addition to my former letter.
You are too well acquainted with the usual course of wars & of treaties concluding those wars; to believe that justice is the general rule by which either the one or the other are made or conducted. You know, on the contrary, that power & situation generally decide this business. If England therefore should now have acted with complete justice, it is more than she is to expect to receive from other powers; & so far it is a losing principle. I would myself however for one still act upon it; & I hope when it comes to America’s turn, SHE will act upon it; & I believe, all things considered, that England has done pretty well in that line herself. But upon the footing of power & of the ordinary prejudices of states, I am well convinced that England has done very well by you; & that she has not made for herself too good a peace; but on the contrary, has given up some things to future policy; and has “omitted to avail herself of means, which might have improved her apparent, but temporary interests”.— And the terms procured from her on all sides, certainly lessened the means which her ministers then had of serving the CONNECTION between the two countries (about which I am persuaded that we are both peculiarly interested;) as well as of serving our poor unfortunate race of human kind at large.

I believe there is a circumstance in your letters which goes still more beyond my propositions than the foregoing: for I do not wish to see the royalists “rewarded;” and I do not ask that America should “do them good”. I ask only, that certain persons among them should have “justice” (to use your own principle) “exhibited in their favor.”— I think that I am not mistaken either in my facts or my principles, & I have no objection to avowing my opinions on this particular subject, for I cannot but think that the case will always sufficiently support me.
The inference which I would draw from the whole is, that America has still something to do on her side; & that in the interim, the American peace deserves to be kindly spoken of by America; the more especially, as factious people have been reprobated it in England.
I am, my dearest sir, Your ever devoted, affectionate & grateful
(signed) Benjn. Vaughan.
To Dr. Franklin at Passy.(Copy.)
